PER CURIAM.
Without passing upon the admissibility of the evidence which may be adduced under these interrogatories, we do not think that the 8th, 9th, 13th, 14th, 15th, and 16th interrogatories are so clearly frivolous that the defendants should be de*276prived of the opportunity of securing the testimony, that they may offer it at the trial, and, if excluded, have the benefit of an exception. We think, therefore, that the order appealed from should be reversed in respect to the 8th, 9th, 13th, 14th, 15th, and 16th interrogatories, and the same should be allowed, without costs to either party upon this appeal.